DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendment filed on 06/03/2021 have been entered.
Claims 1-3 and 5-21 are currently pending.
Claims 1-3 and 7-13 have been withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 21, the claim recites the volume percent (5 to 50%) of the inorganic filler and the organic filler. The instant Specification (Paragraph 0033) only recites a volume percent range for inorganic filler, not the organic filler. Therefore, this limitation is considered new matter and is not supported by the initially filed Application and fails to comply with the written description requirement. 

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 21, the claim recites “the organic filler other than silica.” However, there is “a organic filler other than silica” in Claim 14. Therefore, there is an issue of antecedent basis regarding this limitation. Furthermore, silica is not considered an organic filler as it does not contain carbon.  Therefore, is uncertain if “the organic filler” is referring an inorganic filler, which also renders this indefinite. 
Claim Rejections - 35 USC § 103
Claims 5, 6, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (JPH11156851) in view of Tanaka et al. (US 2011/0083890), Coonrod (NPL, “Remember the Copper When Choosing PCBs),  Hsu et al. (US 2007/0084823) and Davis (NPL, “ASM Specialty Handbook – Copper and Copper Alloys”). 
Regarding Claims 5 and 16, Abe teaches a metal clad laminate (Paragraph 0002) comprising laminated plate of a FRP precursor comprising a reinforcing substrate and thermosetting resin (epoxy) (Paragraph 0011, 0018) which has a surface waviness of 5.9 to 11.3 microns. (Paragraph 0017; Table 1). This overlaps the claimed range of 10 microns or less and 9 microns or less. Abe teaches a metal foil is provided on to laminated plate. (Paragraph 0002)  Abe teaches this prepreg is used for making printed circuit boards (PCBs) and smoothness of the FRP precursor affects the resulting surface flatness of the copper (Paragraph 0002). 
Abe does not specifically teach the surface waviness of both sides of the precursor is measured under the ISO 4287 standard and metal foil thickness is 40 micron or less or the thermosetting resin used also includes an inorganic filler of silica. 
Tanaka teaches a resin for use in as metal clad laminate (Paragraph 0002) further comprising a smooth FRP precursor prepreg (Paragraph 0127, 0135). Tanaka teaches the epoxy resin composition includes inorganic filler of silica to aid in the impregnation of the resin and ensure smoothness of the resulting prepreg, while also providing excellent heat and flame resistance to meet the demands of modern electronics. (Abstract; Paragraph 0003, 0084, 0144). Thus, as Tanaka teaches including silica as an inorganic filler provides the advantage of improving impregnation of the resin into the prepreg will offering improved physical properties, it would ave been obvious to one with ordinary skill in the art to add the inorganic filler of Tanaka or use the resin of Tanaka in the metal clad laminate of Abe. 
Coonrod teaches it is desired in the art to have very smooth/flat copper on PCB, as it allows for the formation of complex and high frequency circuits. Thus, it would have been obvious to one with ordinary skill in the art time of invention to decrease the waviness of the laminated plate to all applicable standards, including those claimed and taught by Abe, in order to reduce the waviness/roughness of the copper clad as taught by Coonrod.
Hsu teaches it is well known in the art to make PCBs where copper is formed onto both sides of the base substrate. (Fig. 2; Paragraph 0005). Hsu teaches dual-sided copper clad PCBs allows for the greatly desired complex circuit while maintaining a thin device. (Paragraph 0005-0006).  Thus, as Hsu teaches dual-sided clad PCBs provide the advantage of complexity circuity while maintaining thinness and Abe and Coonrod teaches surface flatness is desired for copper and laminated plate, it would have been obvious to one with ordinary skill in the art to have both sides meet the claimed surface waviness using the claimed standard to ensure the PCB could be used to make complex circuits and in thin devices, especially since Abe teaches a suitable range as discussed above. 
Coonrod teaches copper foils with thickness of up to 35 microns are commonly used. Davis teaches that copper foil is used to make PCPB. (Page 159). Davis teaches the amount of copper foil used for PCB is measured in ounces, where 1 oz. is around 35 micron thick copper foil. (Page 159). Davis teaches known and standard thickness for circuit boards are 0.5, 0.75,1 and 2 oz. (Page 159). Davis teaches even thinner copper foils of 0.375, 0.25 and 0.125 oz. are now also being used. (Page 159) These amount ranges overlap the claimed thickness ranges of 40 microns or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). Davis teaches 
Regarding Claim 6, Abe teaches the metal foil can be copper foil. (Paragraph 0002). 
Regarding Claim 14, Tanaka teaches the resin composition can include a curing agent (Paragraph 0119) and/or a coupling agent (Paragraph 0123). 
Regarding Claim 15, Tanaka teaches the amount of silica particle is 10 to 90 weight% (Paragraph 0099) or the amount of silica nanoparticles is 1 to 50 weight%. This creates a volume % range that overlaps the claimed range of 0.1 to 65 volume%. 
Regarding Claims 17 and 18, Abe, Tanaka, Coonrod, Hsu and Davis teach the FRP precursor with the claimed waviness on both surfaces, as discussed above. Abe teaches spraying the thermosetting resin onto the FRP, not hot-pressing films or laminating the resin films onto the FRP precursor. 
However, these limitations are product-by-process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product. (MPEP §2113). 
The instant Specification does not state the methods of making, hot press or lamination, produces a structural difference from what is already recited in Claim 5 and taught by Abe, Tanaka, Coonrod, Hsu and Davis. Therefore, the combination of Abe, Tanaka, Coonrod, Hsu, and Davis teach Claims 17 and 18.
Regarding Claim 19, Tanaka teaches the silica nanoparticle, inorganic filler, can have an average particle diameter of 1 to 100 nm. (Paragraph 0094). This overlaps the claimed range of 100 nm or less. 
Regarding Claim 20, Tanaka teaches the silica nanoparticle, inorganic filler, can have an average particle size of 1 to 100 nm. (Paragraph 0094). Tanaka also teaches an additional silica particle filler having an average diameter of 0.1 to 5 microns. (Paragraph 0096).  This lies within claimed range of 0.1 to 50 microns.
Response to Arguments
Applicant’s arguments have been fully considered, but are moot due to the new grounds of rejection necessitated by Applicant’s amendment. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael Zhang/Primary Examiner, Art Unit 1781